Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacout et al. (US 5868510) in view of Tani (US 9474348) and Nathan (US 3173694).
Regarding claim 1, Lacout teaches an airtight lip cosmetic case of which an inside is doubly sealed, in which a cosmetic product (S) inside an upper case (3) rises and protrudes when a lower case (10) rotates, the airtight lip cosmetic case comprising: the upper case rotatably coupled to an upper portion of the lower case; a rising piston (6) provided in the upper case and having the lip cosmetic product attached to an upper side of the rising piston; a sealing piston (19) coupled to an outer side of the rising piston an inner side of a sealing shoulder (14) of the upper case; and an over-cap (5) for opening and closing the upper case, wherein the rising piston rises in a state in which the rising piston comes into tight contact with an inner circumference of the upper case (col. 3, ll. 49-53), and the sealing 
A note on the limitation “a sealing piston coupled to an outer side of the rising piston an inner side of a sealing shoulder of the upper case”: During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In this case, “coupled” includes both direct and indirect coupling. The sealing piston 19 of Lacout is indirectly coupled to an outer side of the rising piston 4 via the upper casing 3. This is consistent with the sealing piston 40 of the present application being indirectly coupled with the rising piston 30, as shown in Figure 7.
Lacout does not explicitly teach that the cosmetic is a lip cosmetic.  Lacout does not teach that the sealing piston has a sealing blade that extends downward from an upper outer circumference of the sealing piston, or that the sealing blade is gradually inclined outward toward a bottom of the sealing piston to elastically come into tight contact with the inner circumference of an upper case.  Lacout does teach a cosmetic in the form of a stick, cream or gel (col. 3, l. 62 to col. 4, l. 4).
Tani teaches a cosmetic in the form of a stick of lip stick (M).
Nathan teaches a sealing piston (6) with a sealing blade (8) that extends downward from an upper outer circumference of the sealing piston (Fig. 1), wherein the sealing blade is gradually inclined outward toward a bottom of the sealing piston (Fig. 1) to elastically come into tight contact with the inner circumference of an “upper case” (4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the cosmetic stick of Lacout a lip cosmetic product as taught by Tani, wherein doing so would merely be a matter of selecting a known cosmetic suitable for use with the case of Lacout.  Furthermore, it would have been oblivious to one of ordinary skill to have replaced the O-ring of Lacout with the sealing member including a sealing blade, the sealing blade is gradually inclined outward toward a bottom of the sealing piston to elastically come into tight contact with the 
Regarding claim 2, the combination of Lacout, Tani and Nathan teaches the airtight lip cosmetic case of claim 1, wherein a first operation member (Tani, 205a and 205b) which is vertically movable, a second operation member (Tani, 206) engaged with an upper portion (Tani, 235) of the first operation member, and an elastic member (Tani, 265) for elastically pushing up the first operation member are coupled in the lower case.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Lacout to include a first operation member which is vertically movable, a second operation member engaged with an upper portion of the first operation member, and an elastic member for elastically pushing up the first operation member are coupled in the lower case as taught by Tani for the purpose of enabling disengagement of the screw mechanism (Tani, col. 13, ll. 32-47).
Regarding claim 3, the combination of Lacout, Tani and Nathan teaches the airtight lip cosmetic case of claim 1, wherein the sealing shoulder is formed on a lower outer circumference of the upper case, in which the sealing shoulder extends downward from an outer circumference of the upper case while being spaced apart from the outer circumference of the upper case by a predetermined distance (Lacout, Fig. 1).
Regarding claim 6, the combination of Lacout, Tani and Nathan teaches the airtight lip cosmetic case of claim 1, wherein a sealing protrusion wheel (Nathan, 14) is formed on a lower outer circumference of the sealing blade of the sealing piston and comes into tight contact with the inner circumference of the upper case.
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacout, Tani and Nathan as applied to claim 1 above, and further in view of Kim (US 2011/0194884).
Regarding claim 4, the combination of Lacout, Tani and Nathan teaches the airtight lip cosmetic case of claim 1, but does not teach that the rising piston is provided on an outer side thereof with a sealing ring.
	Kim teaches a rising piston (11) that is provided on an outer side thereof with a sealing ring (P1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the rising piston of Lacout with a sealing ring as taught by Kim for the purpose of better reducing denaturing of the cosmetic (Kim, ¶0003 and 0008).

Response to Arguments
Applicant's arguments filed 09 February 2012 have been fully considered but they are not persuasive.
In response to the argument that Lacout and Collins do not teach the sealing piston with a sealing blade as claimed, it is noted that the newly cited Nathan reference is relied upon to teach this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754